Citation Nr: 9930822	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  94-02 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE
Entitlement to service connection for a headache disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from June 1972 to 
November 1977.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  The case was remanded by the Board in 
January 1992 in order to obtain additional medical evidence, 
and it was remanded again in March 1999 because the examiner 
at a June 1997 VA neurological examination had failed to 
comply with the directives set forth in the January 1996 
remand, in violation of the holding by the United States 
Court of Appeals for Veterans Claims (Court) in Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Pursuant to the March 
1999 remand, compliance with the January 1996 remand was 
satisfied by VA neurological examination performed in April 
1999.  

A June 1978 rating decision denied a claim for service 
connection for residuals of aseptic meningitis on the basis 
that the evidence of record did not show that the appellant 
had residuals of the aseptic meningitis that had been treated 
during service (in July 1975).  In April 1991 the appellant 
filed a claim for service connection for a headache disorder 
as a residual of aseptic meningitis.  The RO denied this 
claim in an April 1991 rating decision, on the basis that new 
and material evidence had not been presented to reopen a 
claim of service connection for residuals of aseptic 
meningitis.  However, because the evidence of record in June 
1978 included an April 1978 VA neuropsychiatric examination 
report that diagnosed cephalalgia migrainoid headaches 
associated with a history of aseptic meningitis, and because 
the June 1978 rating decision did not address whether or not 
the diagnosed headaches were a residual of the aseptic 
meningitis treated in service, the June 1978 rating decision 
was not a final decision as to service connection for a 
headache disorder.  Therefore, the appellant's claim for 
service connection for a headache disorder in April 1991 was 
an original claim, and he did not need to submit new and 
material evidence to reopen the claim and have it considered 
on the merits.  The April 1991 rating decision should have 
considered the appellant's claim as a de novo claim for 
service connection for a headache disorder.  Accordingly, the 
Board considered the claim on a de novo basis in January 1996 
when it first remanded it for additional development.  


FINDINGS OF FACT

1. The appellant was treated briefly during service for a 
viral syndrome and aseptic meningitis.  

2.  The appellant is currently diagnosed with a migraine 
headache disorder.  

3.  The appellant's migraine headache disorder was initially 
manifested after service and is not shown by competent 
evidence to be related to disease or injury in service.  


CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for a headache 
disorder on the grounds that it developed as a residual of 
the aseptic meningitis for which he was treated in service, 
or that it resulted from a 1976 motor vehicle accident in 
which he struck his head on the windshield.  

The Board finds that the appellant's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) because it is 
plausible.  Service medical records reveal treatment for 
aseptic meningitis, the appellant currently has a headache 
disorder, and diagnoses of migraine headaches associated with 
a history of aseptic meningitis were reported on VA 
neuropsychiatric examinations in April 1978 and March 1992.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be established where all the evidence of record, 
including that pertinent to service, demonstrates that the 
veteran's current disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Service medical records show that the appellant was treated 
briefly for viral syndrome and aseptic meningitis in July 
1975.  Later service medical records do not show any 
treatment or finding of residuals of the aseptic meningitis.  
A reenlistment examination in March 1976 and an examination 
for release from active duty in September 1977 made no 
mention of any aseptic meningitis residuals.  Service medical 
records show no complaint or finding of a head injury.  

On April 1978 VA neuropsychiatric examination, the appellant 
indicated that he had experienced a consistent headache of 
the migrainoid type for nine months following treatment for 
meningitis in 1975 and currently was bothered by headaches 
that occurred intermittently.  The diagnosis was cephalalgia 
migrainoid headaches associated with a history of aseptic 
meningitis.  

VA outpatient records dated in September 1990 and February 
1991 that show complaints of headaches diagnosed as cluster 
headaches and acute headaches, respectively.  A March 1992 VA 
neuropsychiatric examination report lists diagnoses of 
aseptic meningitis without neurological findings and 
migrainoid headaches associated with aseptic meningitis by 
history.  Reports of VA general medical and neurological 
examinations in June 1997 show diagnoses of tension headaches 
and tension-type headaches without neurological deficits, 
treated with Tylenol.  

At a January 1994 Regional Office hearing, the appellant 
testified that he began experiencing headaches in service, 
that they have continued since then, and that they are worse 
in the summertime.  He reported that he initially received 
medical treatment for his headaches in 1985 at the St. Louis 
VA Medical Center, and that between his separation from 
service and 1985 he treated himself.  He stated that he would 
take 400 mg. of Motrin three times a day for his headaches, 
which were sometimes severe enough to put him in bed for two 
to three days and cause blurriness in his eyes, nausea, and 
fatigue.  

Following the Board's March 1999 remand, the appellant 
underwent a VA neurological examination in April 1999.  He 
gave a history of having struck his head on the windshield in 
a 1976 motor vehicle accident which left him with headaches 
ever since.  The examiner reported that he reviewed the 
claims file and obtained a medical history from the 
appellant, and that the appellant's history was consistent 
with migraine headaches.  The examiner opined that the 
migraine headaches were not likely related to viral 
meningitis or to a head injury.  

After careful longitudinal review of the evidence presented, 
the Board finds that the preponderance of the evidence is 
against the proposition that the appellant's migraine 
headache disorder is related to his military service.  The 
absence of any complaint or finding of a headache disorder 
during service and the medical opinion by the examiner at the 
April 1999 VA neurological examination indicating that it is 
unlikely that the appellant's migraine headache disorder is 
related to viral meningitis or to a head injury, outweigh the 
appellant's contentions and the diagnoses of migraine 
headaches associated with a history of aseptic meningitis 
listed in April 1978 and March 1992 VA neuropsychiatric 
examination reports.  The diagnoses offered on those 
examinations were based on history provided by the appellant 
which is not corroborated by the record.  The veteran 
testified at a hearing that his headache disorder is related 
to service.  But his testimony in this regard is not 
competent evidence.  As a layperson, he is not competent to 
offer an opinion regarding medical etiology.  Since the 
preponderance of the evidence is against the finding of a 
nexus between the veteran's headache disorder and service or 
any incident therein, service connection for such a disorder 
is not warranted.  
ORDER

Service connection for a headache disorder is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

